DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 1, 2, 6 have been withdrawn. The objection to the drawings have been withdrawn. The 35 USC 112 rejections of claims 1, 2, 3, 4 have been withdrawn.
Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection. 
In response to the amended limitation of “but not opposing the moving of the door when said door actuator is not used to open or close said door” newly found prior art has been applied to the rejection. The reference Filho discloses a “free fall” gear door and an actuation system that does not oppose the movement of the door when actuator is not used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Allen (2661171) in view of Filho (9102403).
In regards to claim 1, Allen discloses a method of moving a door (ref. 35) of a well (landing gear well in Fig. 1) for an undercarriage of an aircraft (C1:1 “retractable landing gear for an aircraft’) during sequences of deploying or retracting the undercarriage (C1:4 discloses extending or retracting the landing gear), the method comprising:
using a temporary mechanical connection between the door and the undercarriage that is established when the undercarriage is close to a retracted position (as seen in Fig. 7 connection for undercarriage, comprising ref. 38, only engaged when gear is retracted), 
causing the undercarriage to open the door when deploying the undercarriage (Fig. 1 discloses undercarriage in deployed position, in opening door through interaction with device of Fig. 7) and 
causing the undercarriage to close the door when retracting the undercarriage (Fig. 5 retracted position), 
but releasing the door from the undercarriage when the undercarriage is close to a deployed position; and 
Allen does not expressly disclose as taught by Filho: using a door actuator acting on the door to close and open the door when the undercarriage is in the deployed position (C4:23 discloses hydraulic control system for the landing gear and door, according comprising a actuator for opening door through, Fig. 2 linkage for opening 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Allen with Filho by providing a door actuator acting on the door to close and open the door when the undercarriage is in the deployed position and the temporary mechanical connection is interrupted, but not opposing the moving of the door when said door actuator is not used to open or close said door in order to ensure the landing gear door is reliably operated during flight and to allow the door to open in the event of a hydraulic failure.

In regards to claim 2, Allen as combined discloses the method according to claim 1, wherein a crank (Filho Fig. 3 seen at ref. 40-P) is pivotally mounted on a wall of the well (Filho as suggested in Fig. 3) and is connected by a connecting rod (Filho ref. 46-P) to the door (Allen ref. 35), the crank is associated with a first mechanical element (Allen as combined, ref. 38 associated with crank, NOTE the claim merely states “associated with’) that is configured to cooperate, when the undercarriage is close to the retracted position (Allen ref. 38), with a second mechanical element (Allen ref. 48) carried by the undercarriage in order to drive pivoting of the crank (Allen ref. 48 opens ref. 35 as gear is retracted).

In regards to claim 3, Allen as combined discloses the method according to claim 2, wherein the first mechanical element is a fork (Allen as seen in Fig. 7 ref. 38) defining a slot (Allen ref. 49) in which the second mechanical element (Allen Fig. 2 ref. 48) engages when it is close to the retracted position in order to drive pivoting of the crank (Allen C5:15 “As the gear approaches fully retracted position, the pin 48 engages the slot 49”).

In regards to claim 4, Allen as combined discloses the method according to claim 2, wherein the door actuator (Filho ref. 40-P) acts on the crank (Filho Fig. 3 seen at ref. 40-P) in order to cause said crank to pivot (Filho Fig. 3 arrow, ref. 43, indicates movement caused by rotation of crank)

In regards to claim 5, Allen as combined discloses the method according to claim 1, wherein the door is held in an open position or a closed position while the undercarriage is deployed by a spring member (Allen ref. 45) configured to urge the door towards the open position or the closed position, respectively (Allen C3:60 discloses ref. 45 holding door in open position).

In regards to claim 6, Allen discloses a method of moving a door of a well for an undercarriage of an aircraft during sequences of deploying or retracting the undercarriage, the method comprising: 
using a temporary mechanical connection (ref. 38) between the door (ref.35) and the undercarriage (comprising ref. 1), wherein the temporary mechanical connection is configured to connect the door and the undercarriage when the undercarriage is proximal to a retracted position (ref. 38 connects ref. 35 by way of one or more intermediate elements), causing the undercarriage to open the door when deploying the undercarriage (C4:53 “downward motion of pin 48... will rotate lever 39 to open door 35”) and causing the undercarriage to close the door when retracting the undercarriage (C3:70 “when the gear is being extended, pin 48 will rotate lever 39...to open the door 35), and releasing the door from the undercarriage when the undercarriage is proximal to a deployed position (C3:65, as gear extends ref. 48 disengages ref. 38 proximal to a deployed position); and 
Allen does not expressly disclose as taught by Filho: using a door actuator acting on the door to close and open the door when the undercarriage is in the deployed position and the temporary mechanical connection is interrupted, but not opposing the moving of the door when said door actuator is not used to open or close said door (C3:8 “A hydraulic control system may be provided which is operable to permit gravity free-fall of the landing gear assembly and the landing gear door.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Allen with Filho by providing a door actuator acting on the door to close and open the door when the undercarriage is in the deployed position and the temporary mechanical connection is interrupted, but not opposing the moving of the door when said door actuator is not used to open or close said door in order to ensure the landing gear door is reliably operated during flight and to allow the door to open in the event of a hydraulic failure.

In regards to claim 7, Allen as combined discloses the method of claim 6, but does not expressly disclose: wherein the temporary mechanical connection is configured to connect the door and the undercarriage when the undercarriage is within about ten percent of the retracted position, and wherein releasing the door from the undercarriage occurs when the undercarriage is within about ten percent of the deployed position.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the temporary mechanical connection to be configured to connect the door and the undercarriage when the undercarriage is within about ten percent of the retracted position, and wherein releasing the door from the undercarriage occurs when the undercarriage to be within about ten percent of the deployed position in order to ensure the landing gear does not hit the door as the landing gear is deployed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642